Citation Nr: 1040059	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation greater than 30 percent 
for lumbar spine arthritis, status post L3 fracture, with right 
L4 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to November 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 Regional Office (RO) in St. Louis, 
Missouri rating decision, which continued the Veteran's 30 
percent evaluation for lumbar spine arthritis, status post L3 
fracture.

With respect to the Veteran's claim, upon review the Board notes 
a timely substantive appeal for this claim is not of record.  The 
Board observes, however, that the RO accepted a June 2007 request 
from the Veteran for an extension on his appeal as the equivalent 
of a substantive appeal.  Thereafter, the RO scheduled the 
Veteran for an additional VA examination for his low back and 
issued two supplemental statements of the case (SSOC).  As such, 
while a substantive appeal has not been filed, the Board finds 
that it has jurisdiction to decide the claim.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any 
objections as to the content of the appeal by treating the issue 
as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by the 
timely filing of a notice of disagreement).


FINDINGS OF FACT

1.  The Veteran's lumbar spine arthritis, status post L3 fracture 
with right L4 radiculopathy, is manifested by pain, limitation of 
motion, and arthritis, confirmed by x-rays.

2.  The Veteran's low back disability does not present an 
exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 30 percent 
for lumbar spine arthritis, status post L3 fracture with right L4 
radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5235 (2010).

2.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

Two VCAA letters dated in March 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letters 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

One of the March 2006 letters also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and post-service VA 
treatment records are in the file.  Post service medical records 
identified by the Veteran have been associated with the claims 
file, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

In that regard, during his March 2006 VA examination the Veteran 
claimed to have been receiving benefits from the Social Security 
Administration (SSA) since 1998 or 1999.  Normally, VA has a duty 
to obtain SSA records when it has actual notice that the Veteran 
is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  In this case, however, there is no suggestion that 
these records would be relevant to the currently appealed claims.  
Indeed, the SSA records would document the Veteran's ability to 
work through 1998 or 1999, that is, multiple years prior to the 
appellate time period in the current claim.  Because the Veteran 
has not identified any more current SSA records or otherwise 
identified the existing SSA records as relevant evidence that VA 
should attempt to obtain under the VCAA's duty to assist, the 
Board finds that a remand to obtain SSA records is not required.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding 
that VA is not required to obtain SSA records in all cases but 
only where potentially relevant to the claims on appeal).  
Indeed, under these circumstances, it appears that further 
development would serve no apparent useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran appropriate VA examinations in March 
2006 and December 2007.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations discussed the clinical findings and the Veteran's 
reported history as necessary to rate the disability under the 
applicable rating criteria.  Specifically, the examinations 
provide sufficient information to assess the current severity of 
the Veteran's low back disability.  Based on the examinations and 
the fact there is no rule as to how current an examination must 
be, the Board concludes the examinations in this case are 
adequate upon which to base a decision.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As will be explained below, staged ratings are not appropriate 
because the severity of the Veteran's disabilities were 
consistent throughout the appellate time period. 
 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2010).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45. 
 
The Veteran alleges his low back disability is more severe than 
currently rated.

The Veteran's low back disability is rated under DC 5235 for 
vertebral fracture or dislocation.  The Board notes that since 
the Veteran was granted service connection for his low back 
disability in an October 1998 rating decision that the 
regulations for rating disabilities of the spine have changed.  
As the Veteran's claim was received after the effective date of 
implementation of these changes, an increased rating will be 
considered only under the revised rating criteria. 

Regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the thoracic, lumbar, and 
cervical spine.  Effective from September 26, 2003, disabilities 
of the spine are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2010). 

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id, and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. 51,455 
(August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to "the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by VA, 
are the maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4).  
Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments are 
to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating 
was warranted where incapacitating episodes have a total duration 
of at least two weeks but less than 4 weeks during the past 12 
months.  "Incapacitating episodes" was defined in Note (1) as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) also allowed the Veteran to 
be rated separately for musculoskeletal and neurological 
manifestations under appropriate DCs if it would result in a 
higher combined evaluation for the disability.

In the year prior to his claim for increase, the Veteran sought 
treatment for low back pain.  In May 2005, the Veteran reported 
low back pain off and on since military service.  He denied pain 
radiation, lower extremity weakness, numbness, paresthesias, or 
bowel or bladder incontinence.  On examination, there was minimal 
left paralumbar tenderness, but no midline tenderness, and the 
Veteran had a normal gait and bilateral lower extremity strength 
and sensation.  Contemporaneous x-rays showed marked degenerative 
changes at the L2-L3 and L5-S1 levels with disc space narrowing, 
sclerosis, and osteophyte formation.  During a treatment visit in 
March 2006, the Veteran had a normal gait and negative straight 
leg raises, as well as grossly normal extremity sensation and 
normal extremity muscle strength.

Based on the Veteran's claim for an increased rating, he was 
afforded a VA examination later in March 2006.  The examiner 
noted review of the claims file.  The Veteran reported pain in 
the lumbar spine, with daily flares, mainly in the right lower 
back and right upper hip.  The Veteran had recently begun using a 
cane for ambulation.  The Veteran reported intermittent weakness 
in the right lower extremity as a result of his pain.  The 
Veteran denied or was unaware of bowel, bladder, or erectile 
dysfunction problems, save bladder problems related to benign 
prostatic hypertrophy and not his back disability.  The Veteran 
used a back brace in the past, but not currently.  The Veteran 
did not attribute an unsteadiness or falls to his back problems.  
He reported that his back pain had worsened with age.  On 
examination, the Veteran's gait was upright and minimally 
antalgic, with guarding on the right and a cane in his right 
hand.  There was no tenderness to palpation.  The Veteran had 
flexion from 0 to 85 degrees; extension from 0 to 30 degrees; 
left and right lateral flexion from 0 to 20 degrees; right 
rotation from 0 to 20 degrees; and left rotation from 0 to 10 
degrees.  There was no decreased range of motion on three 
repetitions.  The Veteran had a negative Waddell's sign and 
negative straight leg raises to 60 degrees.  The Veteran was able 
to walk on his heels and toes, perform a deep squat, and duck 
walk, all without use of his cane.  There was no noted muscle 
wasting or abnormal shoe wear, and the Veteran was able to get on 
and off the examination table, disrobe, and redress without 
assistance.  Sensation was intact, save for the right great toe.  
Vibratory tone was intact.  As the Veteran stated that it was a 
very good day for him, the examiner was unable to evaluate the 
extent to which his joint function was additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during a flare-up.  The examiner diagnosed 
degenerative disc disease of the lumbar spine with history of L3 
fracture status post motor vehicle accident.  

In April 2006, the Veteran again had negative straight leg 
raises, normal lower extremity reflexes, and normal lower 
extremity muscle strength.  An MRI showed moderate central canal 
stenosis at L2-L3 and L3-L4, with lateral recess stenosis severe 
at those levels; L3-L4 disc protrusion; and L5-S1 
spondylolisthesis.  In June 2006, the Veteran denied bladder or 
bowel problems, save his existing prostate problems.

In October 2006, the Veteran was afforded a VA examination for 
peripheral neuropathy.  At that time, the Veteran had a mildly 
forward leaning gait and was using Lofstrand crutches 
bilaterally.  The examiner discussed an April 2006 EMG study that 
was positive for right L4 radiculopathy by paraspinal findings, 
but with an otherwise normal examination.  Reflexes were intact.  
The Veteran reported right leg numbness.  There was no marked 
muscle wasting of the lower extremity or abnormal shoe wear 
patterns.  December 2007 x-rays did not show significant changes, 
with scoliosis, osteophytes, and disc space narrowing.  The 
examiner diagnosed degenerative disc disease of the lumbar spine 
status post fracture of L3, with new onset disc herniation L3-L4 
with right paracentral and right lateral severe degenerative disc 
disease producing stenosis and right side radiculopathy.

The Veteran was afforded another VA examination in December 2007.  
The examiner noted review of the claims file and medical records.  
The Veteran denied bladder or bowel incontinence, as well as 
urinary urgency, erectile dysfunction, numbness, paresthesias, 
weakness, falls, or unsteadiness.  The Veteran did note daytime 
and nighttime urinary frequency, but this was attributed to 
unrelated prostate problems.  The Veteran reported a history of 
fatigue, decreased motion, and pain, but denied stiffness or 
spasms.  The Veteran stated that he had severe pain flare-ups 
twice a year lasting 3 to 7 days, caused by twisting his back.  
The Veteran indicated he could walk more than a quarter mile, but 
less than a mile.  On examination, there was no objective spasm, 
atrophy, guarding, or weakness, but there was bilateral pain with 
motion and tenderness.  The Veteran had normal lower extremity 
strength, with normal muscle tone and without atrophy.  The 
Veteran had flexion from 0 to 80 degrees, without pain; extension 
from 0 to 20 degrees, without pain; right and left lateral 
flexion from 0 to 20 degrees, with pain onset at 20 degrees; and 
right and left rotation from 0 to 30 degrees, without pain on the 
left and with pain at 30 degrees on the right.  There was no 
additional loss of motion on any plane with repetitive motion.  
The Veteran had a positive Lasegue's sign on the right.  
Contemporaneous x-rays showed possible disc herniation at L3-L4, 
severe degenerative changes producing stenosis, and a bilateral 
pars defect at L5 without associated spondylolisthesis.  The 
Veteran reported that he had been unemployed for 10 to 20 years 
due to physical and mental problems.  With respect to his daily 
activities, his back problems moderately affected chores, 
shopping, traveling, and dressing; prevented exercise, sports, 
and recreation; mildly affected bathing; and had no affect on 
feeding, toileting, and grooming.  The Veteran specifically was 
noted to be unable to sweep or shovel snow.  

During a contemporaneous December 2007 VA examination for 
peripheral neuropathy, the examiner noted that the Veteran had a 
normal gait.  At that time, the Veteran reported pain in the 
right thigh, but no tingling or numbness, since 2005.  For the 
past six months, he had also experienced pain in the left thigh, 
back of left calf down to the sole of the foot.  The Veteran had 
normal muscle strength on examination and a normal sensory 
function report with respect to vibration, pain, light touch, and 
position sense.  The Veteran had normal reflexes and no muscle 
atrophy or abnormal muscle tone.  The summary of findings from 
the April 2006 EMG study of the lower extremities showed no 
fibrillation potentials, no waves, normal insertional activity, 
normal motor units, normal recruitment and interference pattern.  
The Veteran's paraspinals only showed fibrillation potentials and 
positive waves in the right L4-L5 interspace.  The study was 
deemed abnormal, with electrophysiologic evidence for possible 
right L4 radiculopathy by paraspinal findings only.  The effect 
of the radiculopathy on usual daily activities was mild with 
respect to chores, shopping, and traveling; it prevented 
exercise, sports, and recreation; and had no effect on feeding, 
bathing, dressing, toileting, and grooming.

In January 2008, the Veteran had a continent bladder and bowel.

Following a review of the available evidence in this case, and 
the applicable laws and regulations, it is the Board's conclusion 
that the evidence does not warrant a rating greater than 30 
percent under any of the spine DCs.  Under DC 5235, the Veteran's 
limitation of motion does not warrant a rating greater than 30 
percent because forward flexion is not limited to 30 degrees or 
less, nor is there ankylosis of the entire thoracolumbar spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Similarly, the Veteran is not entitled to a greater rating under 
any other DC.  There is no evidence of a diagnosis of 
intervertebral disc syndrome nor is there evidence or allegation 
that the Veteran suffered any incapacitating episodes that 
required prescribed bed rest and treatment by a physician, so DC 
5243 is not applicable.  The Board notes that the Veteran 
reported during his December 2007 VA examination 2 severe flare-
ups of pain lasting 3 to 7 days from twisting his back.  However, 
the Veteran does not contend, nor is there any medical evidence 
in the record that the episodes reported required prescribed bed 
rest and treatment by a physician.  As such, the Veteran does not 
warrant a rating in excess of 20 percent under DC 5243.     
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Separate ratings for neurological manifestations may be warranted 
under 38 C.F.R. § 4.124a (2010) if supported by objective medical 
evidence.  In this regard, the Board notes that disability 
ratings for diseases of the peripheral nerves under DC 8520 are 
based on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  See 38 C.F.R. § 4.120 (2010).  An 80 percent 
rating is assignable for complete paralysis of the sciatic nerve; 
the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  A 60 percent rating may be assigned for incomplete 
paralysis of the sciatic nerve which is severe, with marked 
muscular atrophy.  A 40 percent rating is assignable when 
moderately severe.  A 20 percent rating may be assigned when 
moderate.  A 10 percent rating may be assigned when mild.  38 
C.F.R. § 4.124a, DC 8520 (2010).  The Board observes that the 
words "mild," "moderate" and "severe" as used in the various 
DCs are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2010).

In this case, the Board notes potentially conflicting evidence of 
neurological manifestations.  The Veteran reports radiating pain 
from his back into his right lower extremity from 2005 and in his 
left lower extremity from 2007.  The April 2006 EMG study 
discussed above showed paraspinal fibrillation potentials.  
However, the same study found no objective lower extremity 
evidence of neuropathy, as there were no fibrillation potentials, 
no waves, normal insertional activity, normal motor units, and 
normal recruitment and interference patterns.  In addition, while 
the Veteran reports radiating pain and subjective weakness, 
examinations have consistently found normal sensation, reflexes, 
and muscle strength.    

The Board acknowledges the Veteran's June 2007 assertions of pain 
going from his low back to his bilateral lower extremities.  
Certainly, the Veteran can attest to factual matters of which he 
had first-hand knowledge, such as subjective complaints of 
radiating pain.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Board notes, however, that even during the 
December 2007 VA examination when the Veteran reported pain from 
the back to the lower extremities the Veteran denied any other 
symptom indicative of neurological impairment.  For example, the 
Veteran explicitly denied numbness, tingling, paresthesias, or 
bladder or bowel problems (save those specifically attributed to 
prostate problems).  In addition, there was no numbness, lower 
extremity reduced motion, weakness, gait abnormality, atrophy, or 
sensory deficits.  Thus, the Veteran's complaints of radiating 
pain are not accompanied by other subjective symptoms associated 
with radiculopathy.  In essence, despite the April 2006 EMG study 
that found evidence of neuropathy in the paraspinal muscles, the 
Board finds compelling the absence of any objective evidence on 
examination of radiculopathy or neuropathy in the lower 
extremities on examination, to include sensation, muscle 
strength, and reflexes.  

The Board has considered the Veteran's reports of radiating pain, 
but finds the objective evidence failing to show radiculopathy or 
neuropathy of the lower extremity and the Veteran's denials of 
other symptomatology consistent with neuropathy to be more 
persuasive.  In essence, the Board finds that his subjective 
complaints of pain alone, without any objective evidence of 
sensory or motor impairment, warrant a characterization of no 
more than slight paralysis.  Such a degree of impairment does not 
warrant a separate compensable evaluation under the criteria of 
Diagnostic Code 8520.  Therefore, a separate rating under 
38 C.F.R. § 4.124a, DC 8520 is not warranted.  

As noted, Note 1 of the General Rating Formula for Diseases and 
Injuries of the Spine also provides for evaluating any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
DC.  In this case, there is no evidence of bladder or bowel 
impairment or erectile dysfunction resulting from his disability.  
While the Veteran has problems with urinary frequency, these 
problems have been associated with his prostate and not with his 
low back disability.

Arthritis of the spine may be rated under DC 5003, for 
degenerative, hypertrophic or osteo-arthritis.  See 38 C.F.R. § 
4.71a, DC 5003 (2010).  DC 5003 is used where there is evidence 
of arthritis and some limitation of motion, but not enough 
limitation of motion to be compensable under the appropriate DC.  
The Veteran's current 30 percent rating under DC 5235, as 
discussed above, is based on limitation of motion due to pain and 
a separate rating under DC 5003 would be for the same 
symptomatology.  As separate ratings may not be assigned for the 
same symptomatology, a separate 10 percent rating under DC 5003 
for the Veteran's limitation of motion based on pain is not 
warranted in this case.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 
4.45; see also DeLuca, 8 Vet. App. 202.  The March 2006 VA 
examiner noted the Veteran has been unemployed for 10 to 20 
years, at least in part, due to his back disability.  In 
addition, the March 2006 and December 2007 VA examiners found 
objective evidence of pain on range of motion; however, the 
examiners did not find additional limitation of motion on 
repetition of range of motion.  The December 2007 VA examination 
report also noted that the Veteran's back problems resulted in 
moderate effects on chores, shopping, traveling, and dressing; 
prevented exercise, sports, and recreation; mild effected 
bathing; and had no effect on feeding, toileting, and grooming.  
That said, the treatment records throughout the appellate process 
overall indicate generally stable back pain, controlled by 
medication.  The March 2006 and December 2007 examiners noted no 
objective evidence of spasm, atrophy, guarding, or weakness.  
While there was some tenderness noted, the Veteran's restricted 
activities are mainly due to painful motion, which is already 
contemplated by his current 30 percent rating.  As the Veteran 
does not have forward flexion of 30 degrees or less, even on 
repetition, or favorable ankylosis of the entire thoracolumbar 
spine, the current 30 percent rating clearly contemplates and 
encompasses the Veteran's degree of functional loss.

The Veteran's functional loss does not warrant a greater rating 
then already awarded.  The Veteran has limitation of motion, but 
this is compensated by the current rating.  There is no wasting 
of the back or lower extremity muscles, which indicates that he 
retains the ability to use these muscles in a close to normal 
fashion and that he, in fact, does so.  Although the Veteran 
reported 2 episodes of severe flare-up of pain lasting 3 to 7 
days, he has never been prescribed bed rest by a physician.  
Again, the Veteran's spine is not ankylosed.

In sum, the General Rating Formula for Diseases and Injuries of 
the Spine would not result in a higher rating for the Veteran's 
disability for the reasons discussed in detail above. 
 



Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbosacral spine is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's lumbosacral spine 
with the established criteria shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  Specifically, the Veteran has forward flexion of 
the thoracolumbar spine of 80 to 85 degrees with no more than 
slight neurological manifestations in the lower extremities.  
Moreover, the Veteran has subjectively complained of pain, but 
his range of motion is not additionally decreased by pain or 
other symptomatology on repetition, nor does he have ankylosis of 
the spine or incapacitating episodes requiring bed rest 
prescribed by a physician.

In short, the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that during his March 2006 and December 
2007 VA examinations, the Veteran stated that he was unemployed.  
The U.S. Court of Appeals for Veterans Claims has held that if 
the Veteran or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In 
this case, however, the record indicates that the Veteran's 
inability to work is based on a combination of multiple 
psychiatric and physical factors.  Thus, the record reflects that 
the Veteran's inability to work is related to a combination of 
his service-connected low back disability and multiple 
nonservice-connected physical and psychiatric problems.  Given 
the foregoing, the Board concludes that a claim for TDIU is not 
raised by the record.    




ORDER

Entitlement to an increased evaluation greater than 30 percent 
for lumbar spine arthritis, status post L3 fracture with right L4 
radiculopathy, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


